—In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kangs County (Segal, J.), *551dated October 23, 1997, which, after a hearing, awarded custody of the parties’ child to the father and granted her visitation.
Ordered that the order is affirmed, without costs and disbursements.
Contrary to the mother’s contention, the Family Court considered the totality of the circumstances in determining that the best interests of the parties’ child would be served by transferring custody to the father (see, Matter of Maurasse v Price, 277 AD2d 240; Matter of Castellano v England, 275 AD2d 412). The Family Court’s determination has a sound and substantial basis in the record, and it will not be disturbed on appeal (see, Matter of Louise E. S. v W. Stephen S., 64 NY2d 946; Matter of Ebert v Ebert, 38 NY2d 700; Matter of McCoy v McCoy, 277 AD2d 384; Matter of Lynch v Acey, 281 AD2d 483). Altman, J. P., Friedmann, Smith and Adams, JJ., concur.